Citation Nr: 1119582	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-27 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-connected left ear hearing loss.  

2.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from August 1957 to August 1961.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from December 2008 and March 2009 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (the RO).  

In the December 2008 and March 2009 rating decisions, the RO denied the Veteran's claims for (1) a compensable evaluation for service-connected residuals of removal of a distal spur of the left femur and (2) an evaluation in excess of 10 percent for service-connected bilateral tinnitus, respectively.  The Veteran failed to express dissatisfaction RO's conclusions regarding those issues, and thus, they are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The left ear hearing loss - increased evaluation

Review of the Veteran's VA claims file reflects that a March 2009 VA Audiology Diagnostic Study report refers to an audiogram performed on that day; however, the report of the March 2009 VA audiogram is not of record.  The duty to assist obligates VA to obtain outstanding treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Further, the Board observes that the Veteran was last afforded a VA examination of his service-connected left ear hearing loss disability in September 2008.  Subsequently, the Veteran has asserted that this disability has increased in severity.  See the Veteran's statement dated in December 2008.  

Initially, in this regard, the Board acknowledges that the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he is not competent to offer opinions concerning the severity of medical conditions with the precision, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased symptomatology since the most recent examination in September 2008, the Board finds that additional VA examination is necessary to determine the current nature and extent of his service-connected left ear hearing loss disability.

The right ear hearing loss - new and material evidence

Finally, the March 2009 rating decision denied the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for a right ear hearing loss disability.  In August 2009, VA received a statement from the Veteran essentially expressing disagreement with that decision and a desire to pursue an appeal.  The Board believes that the August 2009 statement sufficiently meets the definition of a Notice of Disagreement (NOD).  A written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result will constitute a NOD.  See 38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a NOD with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a NOD.  Here, the written statement provided by the Veteran, which was received by VA in August 2009, was timely and expressed dissatisfaction with the denial of the aforementioned claim addressed in the March 2009 rating action; hence the statement is tantamount to a timely NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010).  While a September 2009 rating decision continued the denial of this claim, such a rating action does not fulfill the requirements of a SOC.  To date the RO has not issued an SOC with respect to this claim.  Under these circumstances, the Board has no discretion and is obliged to remand this claim to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue a statement of the case regarding the issues of entitlement to service connection for a right ear hearing loss disability.  The statement of the case must contain all applicable laws and regulations. The Veteran and his representative should be advised of the time period in which to perfect his appeal. 38 C.F.R. § 20.302(b) (2010).

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected left ear hearing loss disability.  

3.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected left ear hearing loss disability.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5.  The AMC must arrange for a VA audiological examination of the Veteran, performed by a licensed audiologist, to determine the extent and severity of his service-connected left ear hearing loss disability.  All indicated studies should be performed, to include audiometry and speech discrimination testing (in the Maryland CNC format).  

The examiner must also fully describe the functional effects caused by the Veteran's service-connected left ear hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (finding that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The Veteran's complete VA claims file must be made available to the examiner and reviewed in conjunction with the examination.  This review of the Veteran's claims file should be noted on the VA examination report.  

6.  The AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



